Title: To James Madison from Paul Hamilton, 24 July 1809
From: Hamilton, Paul
To: Madison, James


Sir
Washington July 24th. 1809
Expecting that the recent accounts from England will occasion you to return shortly to this place, and that in that event, you may wish to have the Heads of the Departments present, I beg leave to mention that I shall postpone my departure for Carolina untill I am favored with a knowledge of your determination on this subject. Although extremely anxious to return to my domestic comforts, no private considerations shall induce me to leave my post when the public Interests require me to be at it. I am unable to express to you, Sir, the affliction and indignation I feel at the additional insult to the amicable disposition manifested by the United States towards Great Britain which these accounts present; but I am consoled with the hope, that the part which our Government has acted towards that power for years past, and the late proofs afforded that we were anxious to meet her on any terms that might lead to a friendly understanding, which are now met only with contempt and perfidy, will eventuate in such an union of sentiment throughout our Country, that if at last, the national energies shall be called out we will have no cause to be fearful of the Issue.
I sincerely hope, Sir, that you and each one of your Houshold are enjoying health. Accept my wishes for a continuance of the same, and the assurance that I am with perfect respect & attachment yrs.
Paul Hamilton
